DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

Response to Amendment
The amendment filed on 01/14/2022 has been entered.  Claims 18-21 and 25-36 remain in the application.  Claims 22-24 are canceled.  Claims 18, 19, and 20 have been amended.  Applicant’s amendments to the independent claim 18 has overcome all the rejections previously set forth in the Final Office Action mailed 09/24/2021.

Allowable Subject Matter
Claims 18-21 and 25-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 18 is allowed, because the prior art does not disclose or suggest: A sealing strip system for sealing a suction zone of a suctioned roll of a machine for producing and/or processing a web of fibrous material, the sealing strip system comprising: the sealing strip having a sealing face and a wear volume, which is gradually abraded by tribological contact with the roll during use; wherein the specific configuration of the sealing strip in the amended claim 18 recites:  the sealing strip extending along a longitudinal direction and having a front longitudinal side facing toward the suction zone and a rear longitudinal side facing away from the suction zone; one of said front or rear longitudinal sides of the sealing strip having at least one sensor channel formed therein extending over substantially an entire length of the sealing strip; a sensor system for detecting a state of wear of said sealing strip.
Claims 19-21, and 25-36 are dependent directly/indirectly on claim 18 and therefore, they are allowed as well.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant's amendment to claim 18 has overcome the rejection under 35 USC 103 previously set forth in the final office action of 05/05/2021.
The closest prior art to independent claim 18 was KERST AENGENEYNDT, et al. (DE102012208795A1).
Regarding claim 18, AENGENEYNDT discloses a sealing strip system has a sealing strip that is provided with a wear volume which is in tribological contact with a roller.  A wear display device is formed by two-dimensionally formed component which is arranged on the sealing strip. 
However, AENGENEYNDT fails to disclose a sealing strip extending along a longitudinal direction and having a front longitudinal side facing toward the suction zone and a rear longitudinal side facing away from the suction zone; one of said front or rear longitudinal sides of the sealing strip having at least one sensor channel formed therein extending over substantially an entire length of the sealing strip; a sensor system for detecting a state of wear of said sealing strip..  Moreover, a major disadvantage of AENGENEYNDT is that wavy embedding of the sensor system over the longitudinal extent of the sealing strip can occur and even the smallest displacements of the sensor system can therefore lead to considerable errors in the derivation of the result for determining the wear.

   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748     

/Eric Hug/Primary Examiner, Art Unit 1748